Case 1:18-cv-05820-PKC-CLP Document 1 Filed 10/17/18 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JACKSON LEE,

                                Plaintiff,                    Docket No. 1:18-cv-5820

        - against –                                           JURY TRIAL DEMANDED

 W ARCHITECTURE AND LANDSCAPE
 ARCHITECTURE, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Jackson Lee (“Lee” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant W Architecture and Landscape Architecture, LLC (“W

Architecture” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of actress Katie

Holmes and her daughter Suri Cruise in New York City, owned and registered by Lee, a New

York based professional photographer. Accordingly, Lee seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:18-cv-05820-PKC-CLP Document 1 Filed 10/17/18 Page 2 of 6 PageID #: 2



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Lee is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 515 West 52nd Street Apt

PH2H, New York, NY 10019.

       6.      Upon information and belief, W Architecture is a domestic professional service

limited liability company duly organized and existing under the laws of the State of New York,

with a place of business at 374 Fulton Street, Brooklyn, NY 11201. Upon information and belief

W Architecture is registered with the New York Department of State Division of Corporations to

do business in the State of New York.

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Lee photographed actress Katie Holmes and Suri Cruise in New York City (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Lee is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-114-409 and titled “LJNY20120624Y_01.JPG” See Exhibit B.

       B.      Defendant’s Infringing Activities
Case 1:18-cv-05820-PKC-CLP Document 1 Filed 10/17/18 Page 3 of 6 PageID #: 3



          10.   W Architecture featured the Photograph on an advertisement on the front of a

building. A picture of the Photograph as it appears on the building is attached hereto as Exhibit

C.

          11.   W Architecture did not license the Photograph from Plaintiff for its

advertisement, nor did W Architecture have Plaintiff’s permission or consent to use the

Photograph for any other purposes.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   W Architecture infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the advertisement. W Architecture is not, and has

never been, licensed or otherwise authorized to reproduce, publically display, distribute and/or

use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
Case 1:18-cv-05820-PKC-CLP Document 1 Filed 10/17/18 Page 4 of 6 PageID #: 4



                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       17.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

       18.     Upon information and belief, W Architecture intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

       19.     The conduct of W Architecture violates 17 U.S.C. § 1202(b).

       20.     Upon information and belief, W Architecture ’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       21.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by W Architecture intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright

in the Photograph. W Architecture also knew, or should have known, that such falsification,

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       22.     As a result of the wrongful conduct of W Architecture as alleged herein, Plaintiff

is entitled to recover from W Architecture the damages, that he sustained and will sustain, and

any gains, profits and advantages obtained by W Architecture because of their violations of 17

U.S.C. § 1202, including attorney’s fees and costs.
Case 1:18-cv-05820-PKC-CLP Document 1 Filed 10/17/18 Page 5 of 6 PageID #: 5



       23.    Alternatively, Plaintiff may elect to recover from W Architecture statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant W Architecture be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     The Defendant W Architecture be adjudged to have falsified, removed and/or

              altered copyright management information in violation of 17 U.S.C. § 1202.

       3.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);
Case 1:18-cv-05820-PKC-CLP Document 1 Filed 10/17/18 Page 6 of 6 PageID #: 6



       7.     That the Plaintiff award punitive damages for copyright infringement;

       8.     That the Plaintiff award attorney’s fees, costs and expenses;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 17, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Jackson Lee
